DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Terminal Disclaimer
This office action is in response to TD filed on and approved on 01/05/2022.  
Allowable Subject Matter
Claims 1-4, 6-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising a game wherein a base game is conducted using a plurality of base game reels until a trigger condition is detected within the base game.  The game further replacing a number of the base game reels with a number of feature game reels.  The game initiating a feature game with the feature game reels and wherein the feature game reels are active while the base game reels are inactive.  Additionally a bonus level and a bonus award is applied to the feature game based on, at least in part, the number of feature game reels and a bonus level register.  The closest prior art of record, Aida et al. (US Pub. No. 2014/0135096 A1), teaches a gaming system comprising a base game of a plurality of slot game reels wherein a trigger condition is detected based on a certain number of symbols appearing and a base game reel is replaced with a feature game reels.  The game further comprises a feature game round using the feature game reels.  However, Aida and the other prior art of record lack teaching, making obvious, or anticipating all the features above when taken into combination including the wherein the base game reels being frozen while the feature game reels are active and the bonus level is determined via the number of feature game reels and a bonus level register.  While individual parts are known within the art, such as freezing reels, the combination of features is a non-obvious combination to produce a new game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	1/14/2022